IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                               NOS. WR-90,386-03 & 90,386-04


                              EX PARTE BLAKE SMITH,
                            AKA BLAKE JAY SMITH, Applicant


            ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
 CAUSE NOS. 71179-02-E-WR AND 70158-02-E-WR IN THE 108TH DISTRICT COURT
                         FROM POTTER COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offenses

of evading arrest/detention with a vehicle and unauthorized use of a vehicle and sentenced to

imprisonment for 60 years and 20 years, respectively.

       On October 21, 2019, orders designating issues were signed by the trial court. The habeas

records have been forwarded without the trial court having resolved the designated issue(s) in these

cases. We remand these applications to the 108th District Court of Potter County to allow the trial
judge to complete an evidentiary investigation and enter findings of fact and conclusions of law.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: December 11, 2019
Do not publish